Action to recover a balance due on contracts whereby plaintiff was to manufacture and sell to defendant certain cartons and containers. Appeal from order of December 26, 1950, denying defendant’s motion to dismiss complaint on the ground that plaintiff is doing business in this State without a certificate and that the contracts in question were made here, dismissed, without costs. Order of January 18, 1951, grant*712ing reargument and on reargmnent denying motion to dismiss the complaint and for other relief, insofar as appealed from, affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Carswell, Johnston, Adel and MacCrate, JJ., concur.